            Case 1:20-cv-02456-DLB Document 28 Filed 02/15/21 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

KIMBERLY KUBAS,

                Plaintiff,

       v.                                            Civil Case No. 1:20-cv-2456(GLR)

331B, LLC
(D/B/A: ROCKWELL FITNESS)

                Defendant.

    CONSENT MOTION FOR CONTINUANCE OF SETTLEMENT CONFERENCE

       Defendant 331B, LLC (“Defendant” or “331B”) by and through its counsel hereby files

this Consent Motion for Continuance of Settlement Conference, and in support thereof, states the

following:

       1.       The settlement conference for this matter is currently scheduled for March 1,

2021 at 10:00 a.m.

       2.       Pursuant to the Court’s Amended Scheduling Order [ECF No. 25], discovery

closes on April 23, 2021.

       3.       In conferring on this matter, the parties have exchanged a demand and offer of

settlement. The parties, after evaluation said settlement discussions, and in light of the amended

scheduling order, believe that the parties would most benefit from a settlement conference after

the close of discovery.

       4.       Pursuant to Local Rule 105.9, Defendant sought and received consent from

Plaintiff for this continuance.

       WHEREFORE, Defendant respectfully requests that the Court grant its Consent Motion

for Continuance of Settlement Conference.
         Case 1:20-cv-02456-DLB Document 28 Filed 02/15/21 Page 2 of 2




                                                    Respectfully submitted,


                                                        /s/
                                                    T. Lee Beeman, Jr., Bar Number: 19613
                                                    Buckel, Levasseur,
                                                    Pillai & Beeman, LLC
                                                    206 Washington, Street
                                                    Cumberland, Maryland 21502
                                                    Tel: (301) 759-3700
                                                    Email: lbeeman@blpblaw.com
                                                    Counsel for Defendants



                              CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on this 15th day of February, 2021, a true and correct copy of
the foregoing was served by e-mail on the following:

       Sundeep Hora, Esq.
       shora@adhlawfirm.com




                                                         /s/
                                                  By: T. Lee Beeman, Jr., Bar No. 19613
